This is one of nine suits against nine fire insurance companies on nine different policies. In one of the cases jurisdiction was vested in the Supreme Court, and in the other eight jurisdiction was vested in this court. The suits grew out of damage to a stock of merchandise by fire.
The lower court rendered judgment for plaintiff in each of the suits and one of the cases was appealed to the Supreme Court. The other eight were appealed to this court, where they were held in abeyance until the *Page 367 
Supreme Court decided the case before it, due to the fact that all the cases were consolidated for trial; the same law and evidence being applicable to each case. The Supreme Court reversed the judgment of the lower court in the case in which it has jurisdiction and rejected the demands of plaintiff with costs. See La Hood v. National Union Fire Ins. Co., 179 La. 213,153 So. 695. The reason for the reversal was that plaintiff had failed to keep a set of books clearly showing a complete record of business transactions such as to enable the insurer to ascertain with reasonable certainty the amount of goods on hand at the time of the fire.
Attorneys for both plaintiff and defendants have agreed in writing that this court be guided by the above-cited decision and have submitted the cases on the record as made up and agreed for judgment to be rendered in vacation.
Therefore, for the reasons above given and further elaborated on in the case cited, supra, the judgment of the lower court is reversed, and the demands of the plaintiff are rejected, at his costs in both courts.